 Case 3:19-cv-07475-FLW-DEA Document 1 Filed 03/01/19 Page 1 of 6 PageID: 1




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


 SIMPLY NATURAL FOODS, LLC,                        Civil Action No.: ___________________
 QUENTIN REALTY LLC,
 HEALTHY FOOD BRANDS LLC,                          Removed from:

                            Plaintiffs,            Superior Court of New Jersey
                                                   Law Division - Middlesex County
      v.                                           Docket No.: MID-L-1010-19

 VERLAN FIRE INSURANCE COMPANY,

                            Defendant.


                                     NOTICE OF REMOVAL

TO:        Clerk of the Court
           United States District Court
           District of New Jersey
           Martin Luther King Building & U.S. Courthouse
           50 Walnut Street Room 4015
           Newark, New Jersey 07101

           Frank P. Winston, Esq.
           LERNER, ARNOLD & WINSTON, LLP
           475 Park Avenue South, 28th Floor
           New York, New York 10016
           (212) 686-4655
           Attorney for Plaintiffs

           PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

Defendant, Verlan Fire Insurance Company (“Verlan”), by its undersigned attorneys, Finazzo

Cossolini O’Leary Meola & Hager, LLC, hereby removes the above-captioned civil action, and all

claims and causes of action therein, from the Superior Court of New Jersey, Law Division,

Middlesex County Courthouse, 56 Paterson St., New Brunswick, New Jersey, to the United States

District Court for the District of New Jersey. The grounds for removal are as follows:
 Case 3:19-cv-07475-FLW-DEA Document 1 Filed 03/01/19 Page 2 of 6 PageID: 2



        1.      Plaintiffs commenced an action seeking damages from Verlan in the Superior Court

of New Jersey, Law Division, Middlesex County, 56 Paterson St., New Brunswick, New Jersey,

by filing a Complaint on or about January 29, 2019.

        2.      On February 5, 2019, the Commissioner of the New Jersey Department of Banking

and Insurance (“Commissioner”) accepted original service of process on the Summons and

Complaint on Verlan’s behalf. This was the first time proper service was achieved. A true and

complete copy of the filed Summons and Complaint, along with the Correspondence Verlan

received advising of the Commissioner’s acceptance of service on February 5, 2019 is attached

hereto as Exhibit “A”.

        3.      Accordingly, this Notice of Removal is timely pursuant to 28 U.S.C. § 1446

because it is filed within 30 days after receipt by Verlan’s agent, through service or otherwise, of

a copy of the initial pleading setting forth the claim for relief upon which the action or proceeding

is based.

        4.      This action is a civil action of which this Court has original jurisdiction under 28

U.S.C. § 1332, and is one which may be removed to this Court by Verlan pursuant to the provisions

of 28 U.S.C. § 1441, in that it is a civil action between citizens of different states and the matter in

controversy exceeds the sum of $75,000, exclusive of interest and costs.

        5.      According to the Complaint, Plaintiff Simply Natural Foods, LLC (“Simply

Natural”) was and still is a foreign limited liability corporation organized and existing under and

by virtue of the laws of the State of New York. See Pl.’s Compl., ¶ 1. Accordingly, Simply Natural

is a citizen of the State of New York.

        6.      According to the Complaint, Plaintiff Quentin Realty LLC (“Quentin Realty”) was

and still is a domestic limited liability corporation organized and existing under and by virtue of



                                                   2
 Case 3:19-cv-07475-FLW-DEA Document 1 Filed 03/01/19 Page 3 of 6 PageID: 3



the laws of the State of New Jersey. See Pl.’s Compl., ¶ 2. Accordingly, Quentin Realty is a

citizen of the State of New Jersey.

       7.      According to the Complaint, Plaintiff Healthy Food Brands, LLC (“Healthy

Foods”) was and still is a foreign limited liability corporation organized and existing under and by

virtue of the laws of the State of New York. See Pl.’s Compl., ¶4. Accordingly, Healthy Foods is

a citizen of the State of New York.

       8.      Defendant Verlan is a corporation with its principal place of business in Worcester,

Massachusetts and is incorporated in the State of New Hampshire. Verlan is therefore a citizen of

the Commonwealth of Massachusetts and the State of New Hampshire.

       9.      Accordingly, there is complete diversity of citizenship between the parties, thereby

satisfying the diversity of citizenship requirement of 28 U.S.C. § 1332.

       10.     While Plaintiffs’ Complaint does not allege a sum certain of damages sought, upon

information and belief, the damages sought by Plaintiffs in connection with the insurance claim

that is the subject of this lawsuit exceeds the sum of $75,000, exclusive of interest and costs,

thereby satisfying the amount in controversy requirement of 28 U.S.C. § 1332.

       11.     Verlan will promptly serve a copy of this Notice of Removal on counsel for

Plaintiffs, and will file a copy of this Notice of Removal with the Clerk of the Superior Court of

New Jersey, Middlesex County, pursuant to 28 U.S.C. § 1446(d).




                                                 3
 Case 3:19-cv-07475-FLW-DEA Document 1 Filed 03/01/19 Page 4 of 6 PageID: 4



       WHEREFORE, Verlan, under 28 U.S.C. §§ 1332, 1441 and 1446, removes this action in

its entirety from the Superior Court of New Jersey, Middlesex County, to the United States District

Court for the District of New Jersey.



Dated: March 1, 2019                                 FINAZZO COSSOLINI O’LEARY
                                                     MEOLA & HAGER, LLC

                                               By: /s/ Jeremiah L. O’Leary_______
                                                   JEREMIAH L. O’LEARY, ESQ.
                                                   67 East Park Place, Suite 901
                                                   Morristown, New Jersey 07960
                                                   Tel: (973) 343-4960
                                                   Fax: (973) 343-4970
                                                   Jeremiah.OLeary@finazzolaw.com
                                                   Attorneys for Defendant
                                                   Verlan Fire Insurance Company




                                                4
 Case 3:19-cv-07475-FLW-DEA Document 1 Filed 03/01/19 Page 5 of 6 PageID: 5



                     CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       I certify that the subject matter now before this Court is not part of any other action pending

in any Court or of any pending arbitration or administrative proceeding, except the Middlesex

County Superior Court Law Division upon which this removal application is based (MID-L-1010-

19).




Dated: March 1, 2019                                  FINAZZO COSSOLINI O’LEARY
                                                      MEOLA & HAGER, LLC

                                                By: /s/ Jeremiah L. O’Leary_______
                                                    JEREMIAH L. O’LEARY, ESQ.
                                                    67 East Park Place, Suite 901
                                                    Morristown, New Jersey 07960
                                                    Tel: (973) 343-4960
                                                    Fax: (973) 343-4970
                                                    Jeremiah.OLeary@finazzolaw.com
                                                    Attorneys for Defendant
                                                    Verlan Fire Insurance Company




                                                 5
 Case 3:19-cv-07475-FLW-DEA Document 1 Filed 03/01/19 Page 6 of 6 PageID: 6




                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of March, 2019, I electronically filed the enclosed Notice

of Removal and attached exhibits through the Court’s CM/ECF filing system, and forwarded one

copy of Defendant Verlan Fire Insurance Company’s Notice of Removal, and attached exhibits,

Fed. R. Civ. P. 7.1 Disclosure Statement and Certificate of Service, via Email and Regular Mail to

the following counsel of record:

       Frank P. Winston, Esq.
       Lerner Arnold & Winston, LLP
       475 Park Avenue South, 28th Floor
       New York, New York 10016
       (212) 686-4655
       Attorney for Plaintiffs




                                                      FINAZZO COSSOLINI O’LEARY
                                                      MEOLA & HAGER, LLC

                                                By: /s/ Jeremiah L. O’Leary____
                                                    JEREMIAH L. O’LEARY, ESQ.
                                                    67 East Park Place, Suite 901
                                                    Morristown, New Jersey 07960
                                                    Tel: (973) 343-4960
                                                    Fax: (973) 343-4970
                                                    Jeremiah.OLeary@finazzolaw.com
                                                    Attorney for Verlan Fire Insurance Co.




                                                 6
